                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


KENNETH CHURCHILL,

                    Petitioner,
                                                  Case No. 18-cv-295-pp
       v.

UNITED STATES OF AMERICA

                    Respondent.


     ORDER SCREENING MOTION TO VACATE, CORRECT OR SET ASIDE
      SENTENCE UNDER 28 U.S.C. §2255 (DKT. NO. 1) AND REQUIRING
                  RESPONDENT TO FILE RESPONSE


I.     Background

       In February 2017, the U.S. Attorney issued an information charging the

petitioner with one count of knowingly and intentionally distributing heroin.

United States v. Kenneth Churchill, Case No. 17-cr-31-PP, Dkt. No. 1 (E.D.

Wis. Feb. 15, 2017). An executed plea agreement was docketed on the same

day, id. at dkt. no. 2, and the defendant waived indictment, id. at dkt. no. 3.

On March 21, 2017, this court accepted the petitioner’s guilty plea, id. at dkt.

no. 7, and four months later sentenced him to serve forty months’

imprisonment followed by three years of supervised release, id. at dkt. no. 30.

The clerk entered judgment on July 17, 2017. Id. at Dkt. No. 31. The petitioner

did not appeal.

       On January 2, 2018, the petitioner wrote the court a letter asking the

court to drop the two-level gun enhancement the court had applied in

calculating the petitioner’s advisory sentencing range under the U.S.

Sentencing Guidelines. Id. at Dkt. No. 36. The court construed the letter as a
                                        1

            Case 2:18-cv-00295-PP Filed 07/13/20 Page 1 of 6 Document 3
motion for sentence reduction and denied the motion, telling the petitioner that

he needed to either (a) file an appeal with a higher court or (b) file a motion

under 28 U.S.C. §2255 to vacate, correct, or set aside his sentence. Id. at Dkt.

No. 37.

      On February 26, 2018, the petitioner filed this motion to vacate his

sentence under 28 U.S.C. §2255. Churchill v. United States, Case No. 18-cv-

295, at Dkt. No. 1 (E.D. Wis. Feb. 26, 2018). The motion alleges ineffective

assistance of counsel and lists several alleged errors committed by trial

counsel. First, he argued that counsel should have objected to the two-level

gun enhancement because counsel knew petitioner had a concealed carry

permit at his business and knew that he carried the gun because he went to

bad neighborhoods as part of his rental business and to protect cash for his

limousine service. Id. at 2. Second, he alleges that his lawyer knew that the

petitioner had a “sick friend” for whom he obtained heroin once a month for

eight to nine months, and that this “sick friend” was the person who had “set

[him] up” with law enforcement. Id. at 3. Next, the petitioner alleges that the

DEA followed him for a year and knew he was selling drugs only to his “sick

friend,” and that the DEA lied in alleging that he used his gun to protect his

drugs. Id. Fourth, the petitioner asserts that counsel should have asked the

government to file a Rule 35 motion for substantial assistance, indicating that

he cooperated for a year with the DEA and helped the DEA obtain a conviction;

he says he “put [his] life on the line” to provide the assistance and received

nothing in return. Id. at 4. Fifth, the petitioner says that counsel told the

petitioner that he would get a year off his sentence for “the drug program,”

good-time credit and six months in a halfway house. Id. He says that instead,

he received the two-level gun enhancement, which prevents him from getting a


                                         2

          Case 2:18-cv-00295-PP Filed 07/13/20 Page 2 of 6 Document 3
reduced sentence for completing the drug program even if he completed it. Id.

Sixth, the defendant says that on July 13, 2017 he asked defense counsel to

file an appeal, but that counsel responded that it would cost too much, that

they would have to go to Chicago and that the defendant would “do” only

sixteen to eighteen months. Id. at 4-5. Finally, the petitioner argues that he

asked his lawyer to get back the car and cash that the government took from

his home, but that counsel failed to do so. Id. at 5.

II.   Analysis

      A.      Standard

      The first thing a court must do in a proceeding under §2255 is review—or

“screen”—the motion. Rule 4 of the Rules Governing Section 2255 proceedings

provides:

      If it plainly appears from the motion, any attached exhibits, and the
      record of prior proceedings that the moving party is not entitled to
      relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion, or
      other response within a fixed time, or to take other action the judge
      may order.

Rule 4(b), Rules Governing §2255 Proceedings. A petitioner seeking relief under

§2255 must allege either that the sentence violated the Constitution or laws of

the United States, that the court was without jurisdiction, that the sentence

exceeded the maximum authorized by law or that the sentence is otherwise

subject to collateral attack. 28 U.S.C. §2255(a). At the screening stage, the

court considers only whether the petitioner has raised claims that can be

adjudicated in a section §2255 proceeding, whether the petitioner has

exhausted his claims and whether he has filed the motion within the

limitations period.



                                         3

            Case 2:18-cv-00295-PP Filed 07/13/20 Page 3 of 6 Document 3
      B.     Ineffective Assistance of Counsel

      The petitioner did not file a notice of appeal in his underlying criminal

case. See Churchill, Case No. 18-cr-295. Normally, the failure to raise a claim

on direct appeal prohibits the court from considering it in a §2255 motion.

Delatorre v. United States, 847 F.3d 837, 843 (7th Cir. 2017) (“[a]ny claim that

could have been raised originally in the trial court and then on direct appeal

that is raised for the first time on collateral review is procedurally defaulted.”).

There is an exception, however, for claims of ineffective assistance of counsel,

which may be brought for the first time in a §2255 motion. Massaro v. United

States, 538 U.S. 500, 504 (2003); United States v. James, 635 F.3d 909, 916

(7th Cir. 2011). The petitioner’s motion raises a claim for ineffective assistance

of counsel, which is a cognizable claim for §2255 relief and is not subject to the

exhaustion requirement. The petition also appears timely. Generally, the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) imposes a

requirement that a petitioner file a motion for habeas review within one year of

their conviction becoming “final.” 28 U.S.C. §2255(f)(1). The court entered

judgment on July 17, 2017; the petitioner filed this motion in February of

2018. He was within the time limits of 28 U.S.C. §2255(f).

      Although the petitioner filed his petition in February 2018, the court was

far from prompt in screening it. As a result, the petitioner now has been

released from custody and is on supervision. But the Seventh Circuit has held

that the fact that a petitioner is no longer in custody does not preclude review

of a §2255 petition as long as he was in custody when he filed the motion.

Torzala v. United States, 545 F.3d 517, 521 (7th Cir. 2008) (citing Spencer v.

Kemna, 523 U.S. 1, 7 (1998); Virsnieks v. Smith, 521 F.3d 707, 717-18 (7th

Cir. 2008)). This is particularly true if a petitioner, despite his release,


                                          4

           Case 2:18-cv-00295-PP Filed 07/13/20 Page 4 of 6 Document 3
continues to suffer adverse consequences of his conviction, such as being

subject to supervision and being prohibited from possessing firearms. Id.

Because the court cannot say that it plainly appears the petitioner is not

entitled to relief, the court will require the respondent to respond to the

petitioner’s motion.

III.   Conclusion

       The court ORDERS that by the end of the day on September 11, 2020,

the respondent shall answer or otherwise respond to the motion, complying

with Rule 5 of the Rules Governing §2255 Cases, and showing cause, if any,

why the writ should not issue.

       The court ORDERS that the parties must comply with the following

schedule for filing briefs on the merits of the petitioner’s claims:

       (1) the petitioner has forty-five days after the respondent files an answer

to file a brief in support of his petition;

       (2) the respondent has forty-five days after the petitioner files his initial

brief to file a brief in opposition;

       (3) the petitioner has thirty days after the respondent files the opposition

brief to file a reply brief, if he chooses to file such a brief.

       If, instead of filing an answer, the respondent files a dispositive motion:

       (1) the respondent must include a brief and other relevant materials in

support of the motion;

       (2) the petitioner may file a brief in opposition to that motion within forty-

five days of the date the respondent files the motion;

       (3) the respondent has thirty days after the petitioner files his opposition

brief to file a reply brief, if the respondent chooses to file such a brief.




                                              5

          Case 2:18-cv-00295-PP Filed 07/13/20 Page 5 of 6 Document 3
      The parties must submit their pleading in time for the court to receive

them by the state deadlines.

      Under Civil L.R. 7(f), briefs in support of or in opposition to the habeas

petition and any dispositive motions shall not exceed thirty pages and reply

briefs may not exceed fifteen pages—not counted any statements of fact,

exhibits and affidavits. The court requires the parties to double-space any

typed documents.

      Dated in Milwaukee, Wisconsin this 13th day of July, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        6

         Case 2:18-cv-00295-PP Filed 07/13/20 Page 6 of 6 Document 3
